Case 1:19-cv-03619-VSB Document 23-2 Filed 06/18/19 Page 1 of 3




               Exhibit B
 Case 1:19-cv-03619-VSB Document 23-2 Filed 06/18/19 Page 2 of 3




                                 PART 62 ARBITRATION CLAIMS

Application
   This rule is concerned only with applications by and against parties to an arbitration which       2E-36
relate to the arbitration to which they are parties. Thus the natural meaning of the paragraph is
that the application must be against the other party to the reference and not a non-party (as case
under the pre-1997 RSC Ord.73 r.7 being The Cienvik [1996] 2 Lloyd’s Rep. 395). The reasoning of
the court in The Cienvik was adopted by the Court of Appeal in Tate and Lyle Industries Ltd v CIA
Usina Bulhoes and Cargill Inc [1997] 1 Lloyd’s Rep. 355, when holding that there is no jurisdiction
to issue a without notice injunction against a proposed defendant not a party to the arbitration
under s.12 of the 1950 Act.

                                       III.   Enforcement

Scope of this Section1
  62.17 This Section of this Part applies to all arbitration enforcement 2E-37
proceedings other than by a claim on the award.

Enforcement of awards2
   62.18—(1) An application for permission under—                                2E-38
       (a) section 66 of the 1996 Act;
       (b) section 101 of the 1996 Act;
       (c) section 26 of the 1950 Act; or
       (d) section 3(1)(a) of the 1975 Act,
to enforce an award in the same manner as a judgment or order may be made
without notice in an arbitration claim form.
   (2) The court may specify parties to the arbitration on whom the arbitra-
tion claim form must be served.
   (3) The parties on whom the arbitration claim form is served must
acknowledge service and the enforcement proceedings will continue as if they
were an arbitration claim under Section I of this Part.
   (4) With the permission of the court the arbitration claim form may be
served out of the jurisdiction irrespective of where the award is, or is treated
as, made.




                                                                                                              ARBITRATION
   (5) Where the applicant applies to enforce an agreed award within the
meaning of section 51(2) of the 1996 Act—
       (a) the arbitration claim form must state that the award is an agreed
           award; and
       (b) any order made by the court must also contain such a statement.
   (6) An application for permission must be supported by written evidence—
       (a) exhibiting—
              (i) where the application is made under section 66 of the 1996
                  Act or under section 26 of the 1950 Act, the arbitration
                  agreement and the original award (or copies);
             (ii) where the application is under section 101 of the 1996 Act,
                  the documents required to be produced by section 102 of
                  that Act; or
            (iii) where the application is under section 3(1)(a) of the 1975
                  Act, the documents required to be produced by section 4 of
                  that Act;
       (b) stating the name and the usual or last known place of residence or
           business of the claimant and of the person against whom it is
           sought to enforce the award; and


  1 Amended by the Civil Procedure (Amendment No.5) Rules 2001 (SI 2001/4015).
  2 Amended by the Civil Procedure (Amendment No.5) Rules 2001 (SI 2001/4015) and the Civil
Procedure (Amendment) Rules 2008 (SI 2008/2178).

               Paragraph numbers marked with a + can be found online and on CD

                                               711
 Case 1:19-cv-03619-VSB Document 23-2 Filed 06/18/19 Page 3 of 3




                                     SECTION 2E ARBITRATION PROCEEDINGS

                 (c) stating either—
                        (i) that the award has not been complied with; or
                       (ii) the extent to which it has not been complied with at the date
                            of the application.
            (7) An order giving permission must—
                 (a) be drawn up by the claimant; and
                 (b) be served on the defendant by—
                        (i) delivering a copy to him personally; or
                       (ii) sending a copy to him at his usual or last known place of
                            residence or business.
            (8) An order giving permission may be served out of the jurisdiction—
                 (a) without permission; and
                 (b) in accordance with rules 6.40 to 6.46 as if the order were an arbitra-
                     tion claim form.
            (9) Within 14 days after service of the order or, if the order is to be served
          out of the jurisdiction, within such other period as the court may set—
                 (a) the defendant may apply to set aside the order; and
                 (b) the award must not be enforced until after—
                        (i) the end of that period; or
                       (ii) any application made by the defendant within that period
                            has been finally disposed of.
            (10) The order must contain a statement of—
                 (a) the right to make an application to set the order aside; and
                 (b) the restrictions on enforcement under rule 62.18(9)(b).
            (11) Where a body corporate is a party any reference in this rule to place
          of residence or business shall have effect as if the reference were to the
          registered or principal address of the body corporate.
          Written evidence in support of application
 2E-39       As to the importance of full and frank disclosure in any affidavit and by like token in any wit-
          ness statement in support of application which in the first instance is made without notice, and the
          relevant considerations where non-disclosure is established (see Curacao Trading Co BV v Harkisandas
          & Co [1992] 21 Lloyd’s Rep. 186).

          Copies of draft order/contents of affidavit/witness statement in support
 2E-40       In addition to any written evidence Section O of the Admiralty and Commercial Courts Guide,
          para.O18.4(a) requires two copies of a draft order to be provided and requires that care be taken to
          see that the affidavit or witness statement and the draft order meet the requirements of this
          provision.

          Service of enforcement proceedings
2E-40.1      Where service of enforcement proceedings is required by s.12 of State Immunity Act 1978,
          service of the arbitration award cannot be dispensed with under CPR r.6.28, see General Dynamics
          United Kingdom Ltd v Libya [2019] EWHC 64 (Comm), unrep., at [45]-[46] (Also see Vol.1
          para.6.28.1).

       Interest on awards1
 2E-41   62.19—(1) Where an applicant seeks to enforce an award of interest the
       whole or any part of which relates to a period after the date of the award, he
       must file a statement giving the following particulars—
             (a) whether simple or compound interest was awarded;
             (b) the date from which interest was awarded;
             (c) where rests were provided for, specifying them;
             (d) the rate of interest awarded; and
             (e) a calculation showing—
                     (i) the total amount claimed up to the date of the statement;
                         and

            1   Amended by the Civil Procedure (Amendment No.5) Rules 2001 (SI 2001/4015).

                          Paragraph numbers marked with a + can be found online and on CD

                                                         712
